Opinion filed August 20, 2009











 








 




Opinion filed August 20, 2009
 
 
 
 
 
 
                                                                        In The
                                                                              
    Eleventh
Court of Appeals
                                                                  ___________
 
                                      Nos. 11-09-00231-CR & 11-09-00232-CR
                                                    __________
 
                                    MARVIN RAY HAILE, Appellant
 
                                                             V.
 
                                         STATE
OF TEXAS, Appellee
 

 
                                         On
Appeal from the 104th District Court
 
                                                          Taylor
County, Texas
 
                                      Trial
Court Cause Nos. 14887-B & 14888-B
 

 
                                              M E M O R A N D U M    O
P I N I O N
The trial court convicted Marvin Ray Haile of two
offenses of aggravated assault and assessed his punishment at confinement for
ten years for each offense.  We dismiss the appeals for want of jurisdiction.




The trial court imposed the sentences in open court on
December 11, 2008.  Appellant filed his pro se notices of appeal on July 14,
2009, 215 days after the date the sentences were imposed.  The notices of
appeal are not timely.  Tex. R. App. P.
26.2.  Motions for extension of time were not filed in compliance with Tex. R. App. P. 26.3.  Absent a timely
notice of appeal or compliance with Rule 26.3, this court lacks
jurisdiction to entertain an appeal.  Slaton v. State, 981 S.W.2d 208,
209 -10 (Tex. Crim. App. 1998); Olivo v. State, 918 S.W.2d 519, 522-24
(Tex. Crim. App. 1996); Rodarte
v. State, 860 S.W.2d 108,109-10 (Tex. Crim. App. 1993); Shute v. State,
744 S.W.2d 96, 97 (Tex. Crim. App. 1988).
The appeals are dismissed for want of jurisdiction.
 
 
PER CURIAM
 
August 20, 2009
Do not publish.  See Tex.
R. App. P. 47.2(b).
Panel
consists of:  Wright, C.J.,
McCall, J.,
and Strange, J.